BEAUCHAMP, Judge.
Appellant was given a five year sentence in the penitentiary on a conviction for sodomy.
It will not be necessary to discuss the repulsive evidence in the case. A small boy was involved. Under his statement of what occurred he is an accomplice. His testimony was not corroborated by any fact or circumstance, so far as proof of the corpus delicti is concerned. To the contrary, two policemen to whom the matter was first reported by the boy’s father quoted the lad as giving statements contradictory to that testified to by him on the witness stand. According to the statement which he made to the two policemen, the accused had attempted to commit the offense but the boy said he ran away before it was committed. He contradicted himself on .further material matters.
The law requires that the evidence of an accomplice be corroborated and the instant case is a good example for the necessity that it be done. While the accused did not acquit himself in a commendable manner as a witness, he did produce several witnesses who testified to his good reputation. If we eliminate the evidence which the accomplice witness gave there is nothing that would cast even a suspicion that appellant had committed the offense charged.
The judgment of the trial court is reversed and the cause is remanded.